UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC File Number 000-30311 CUSIP Number 38606U100 NOTIFICATION OF LATE FILING (Check One):oForm 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form 10-Do Form N-SAR oForm N-CSR For Period Ended:September 30, 2011 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Gold Horse International, Inc. Full Name of Registrant Former Name if Applicable No. 31 Tongdao South Road, Hohhot Address of Principal Executive Office (Street and Number) Mongolia, China 010030 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. x (a) (b) (c) The reasons described in reasonable detail in Part III of this form could not be eliminated withoutunreasonable effort or expense; The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant was unable to file its Form 10-Q for the quarter ended September 30, 2011 (“Form 10-Q”) within the prescribed time period without unreasonable effort and expense becausethe eXtensible Business Reporting Language (XBRL) data files required to be furnished with the Form 10-Q could not be completedby the close of business on November 14, 2011.The Registrant believes that it will file the Form 10-Q on or before the fifth calendar day following the prescribed due date. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Liankuan Yang (86 471) 339-7999 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). xYeso No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYesx No Gold Horse International, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2011 By: /s/Liankuan Yang Liankuan Yang Chief Executive Officer Principal Executive Officer
